In an action to recover damages for injury to real property caused by fire, plaintiff appeals from a judgment of the Supreme Court, Nassau County, entered April 9, 1979, which is in favor of defendant, upon the trial court’s dismissal of the complaint at the close of plaintiff’s case, at a jury trial. Judgment affirmed, *646with costs. (See Steitz v City of Beacon, 295 NY 51, 57; Moch Co. v Rensselaer Water Co., 247 NY 160; see, also, Florence v Goldberg, 44 NY2d 189, 195.) Damiani, J. P., Gulotta, Martuscello and O’Connor, JJ., concur.